DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 9/14/22.  As directed by the amendment, claims 17 has been amended; Claims 16-26 are pending in this application.


CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rushbrook US 20150173456 A1 (herein after Rushbrook) and Bunnell US 20170224051 A1 (herein after Bunnell) and further in view of Achten US 2020/0307076 (herein after Achten).

Regarding claim 16, Rushbrook discloses a footwear article comprising: an outsole configured to engage the ground (paragraph 0037- sole structure 100 may include an additional outsole member that is disposed against the lower surfaces of plurality of segmented portions 140 and the lower surface of compressible member 150); a comfort midsole disposed adjacent the outsole (140, paragraph 0094); and a support plate (130) disposed such that the comfort midsole is interposed between the support plate and the outsole (as seen in annotated Figures 1 and 2); wherein the support plate comprises a sidewall extending from at least a portion of a periphery of the support plate (as seen in annotated Figure 1), wherein the sidewall comprises a plurality of notches formed therein (as seen in annotated Figure 1). 

[AltContent: arrow][AltContent: textbox (Side wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Notches)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support plate)]
    PNG
    media_image1.png
    679
    409
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One or more foam portions.)][AltContent: textbox (Midsole 140 – the combination of both elements.)][AltContent: textbox (Outsole- “…sole structure 100 may include an additional outsole member that is disposed against the lower surfaces of plurality of segmented portions of 140…” (paragraph 0037 of Rushbrook). )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support plate)][AltContent: arrow]
    PNG
    media_image2.png
    614
    460
    media_image2.png
    Greyscale

However, Rushbrook does not specifically disclose wherein the support plate is formed from a composition of materials.
Bunnell discloses wherein the support plate is formed from a composition of materials (0038 and 0039 of Bunnell – polyurethane and carbon fiber being materials in the composition). 
Rushbrook is analogous art to the claimed invention as it relates to reinforced footwear structures. 
Bunnell is analogous art to the claimed invention in that it provides a composition of materials that have both flexibility and stability for a support plate that can bend but not break.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the footwear article of Rushbrook, including a composition of materials as taught by Bunnell in order to provide stability and flexibility.  The use of a combination of materials would be a simple modification to obtain predictable results, creating a support plate that can provide stability and flexibility during wear.

However, Rushbrook and Bunnell do not specifically disclose the composition having a melt temperature of 70°C or lower.  

Achten teaches wherein the composition has a melt temperature of 70°C or lower (Paragraph 0034).  


    PNG
    media_image3.png
    188
    392
    media_image3.png
    Greyscale


Achten is analogous art to the claimed invention in that it provides stability to the sole structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the sole structure for the article of footwear of Rushbrook,and Bunnell by constructing the support plate made from a composite material with a melt temperature of 70°C or lower, as taught by Achten, in order to form footwear that has improved stability and support during wear.  The modification of sole structure would be a simple substitution of one known element for another to obtain predictable results, to absorb shocks as the shoe contacts the ground or other surfaces. The upper would provide protection to the foot to maximize the wearer's comfort.

Regarding claim 17, the modified footwear article of the combined references discloses wherein the comfort midsole comprises one or more foam portionsRushbrook).  

Regarding claim 18, the modified footwear article of the combined references discloses wherein the sidewall of the support plate extends vertically along a medial side of the support plate (as seen in annotated Figure 1 of Rushbrook).  

Regarding claim 19, the modified footwear article of the combined references discloses wherein the sidewall of the support plate extends vertically along a lateral side of the support plate (as seen in annotated Figure 1 of Rushbrook).  

Regarding claim 20, the modified footwear article of the combined references discloses wherein the sidewall of the support plate extends vertically along a medial side and a lateral side of the support plate (as seen in annotated Figure 1 of Rushbrook).  

Regarding claim 21, the modified footwear article of the combined references discloses wherein the sidewall of the support plate extends vertically about a periphery of a heel portion of the support plate (as seen in annotated Figure 1 of Rushbrook).  

Regarding claim 22, the modified footwear article of the combined references discloses wherein the sidewall further comprises a ridge (as seen in annotated Figure 10 and 11 of Rushbrook) extending vertically above an average height of an unnotched portion of the support plate (as seen in annotated Figure 10 and 11 of Rushbrook).  


[AltContent: textbox (Un-notched portion)]
[AltContent: arrow]
[AltContent: textbox (Un-notched portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Notches)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A ridge.)]
    PNG
    media_image4.png
    715
    374
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Notches)]
    PNG
    media_image5.png
    701
    353
    media_image5.png
    Greyscale




[AltContent: textbox (Ridge on the medial side.)]
[AltContent: textbox (Ridge on the lateral side.)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    402
    261
    media_image6.png
    Greyscale


Regarding claim 23, the modified footwear article of the combined references discloses wherein the ridge is disposed on a medial side of the support plate (as seen in annotated Figure 10 and 11 of Rushbrook).  

Regarding claim 24, the modified footwear article of the combined references discloses wherein the composition comprises a thermoplastic matrix comprising a base resin and a reinforcing material (carbon fiber – 12, paragraph 0038, 0039 of Bunnell).

Regarding claim 25, the modified footwear article of the combined references discloses wherein the reinforcing material comprises glass or carbon fiber, or a combination of both (carbon fiber- paragraph 0039 of Bunnell).  

Regarding claim 26, the modified footwear article of the combined references discloses where the base resin comprises polyurethane (paragraph 0034 of Achten).

ARGUMENTS

Applicants arguments have been fully considered but are not convincing. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicant’s argument that there is no mention in Rushbrook or Bunnell of any particular temperature range, the examiner respectfully disagrees. Achten is used to teach Polyurethane having a low melt range of 0 degrees to 100 degrees (paragraph 0034), suitable for orthopedic articles such as shoes and insoles. Further, the applicants own Specification (paragraph 0052) states polyurethane being the preferred material for the plate. As such it would be understood that if the prior art discloses the preferred material, the material of the prior art would be capable of having the intended properties such as having a required low-melt temperature.


    PNG
    media_image3.png
    188
    392
    media_image3.png
    Greyscale


In response to the applicant’s argument that one of skill in the art would not necessarily be lead to selecting a thermoplastic having a low melt temperature, as there is no indication in Rushbrook or Bunnell that a lower melt temperature would be useful in the construction of a sole structure, the examiner respectfully disagrees. Bunnell (paragraph 0039) discloses the plate being made of Polyurethane.  Achten is used to teach Polyurethane having a low melt range of 0 degrees to 100 degrees (paragraph 0034), suitable for orthopedic articles such as shoes and insoles. Further, the applicants own Specification (paragraph 0052) states polyurethane being the preferred material for the plate. As such it would be understood that if the prior art discloses the preferred material, the material of the prior art would be capable of having the intended properties such as having a required low-melt temperature. The combined references are made from the same materials as the Applicants device and capable of having the intended low melt properties therefore, it would teach the claimed limitation.

In response to the applicant’s argument that there is no obvious suggestion to use such a composition with a melt temperature lower than 700C for such a plate, the examiner respectfully disagrees. As disclosed above, Achten is used to teach Polyurethane having a low melt range of 0 degrees to 100 degrees (paragraph 0034 – the range including 70 degrees and below).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732